UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                           ORDER

MICHAEL MCCANTS,                                            19 Cr. 235 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Earlier today, the Court convened a bail violation hearing as a result of

Defendant's January 14, 2020 arrest for criminal possession of a weapon in the second

degree. As set forth on the record, the conditions of Defendant's pretrial release are

modified to require home detention enforced by electronic monitoring.

Dated: New York, New York
       February f, 2020
                                              SO ORDERED.



                                              .lL=+F
                                              United States District Judge
